[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RULING ON APPLICATION FOR CONTEMPT CITATION
At the hearing on plaintiff's Application for Contempt citation, defendant's counsel correctly informed the court that contempt is not a remedy included in Conn. Practice Book 231 for redressing disobedience to a court order. The remedies available under 231 include default as to liability, and preclusion of evidence. Another remedy is an award of costs to the party seeking to enforce the discovery order. The award of costs may include a reasonable attorney's fee.
From the evidence presented at the hearing the court finds the award of costs and counsel fees to be appropriate. Accordingly, the court awards to the plaintiff costs in the amount of $58.00 and counsel fees in the amount of $250.00. Said costs and fees are to be paid on or before September 20, 1993.
Clarance J. Jones, Judge